DETAILED ACTION
	This is in response to the application filed on January 12, 2021 where Claims 1 – 20, of which Claims 1 and 11 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
101 Analysis
	Claims 1 and 11 are directed to automatically authenticating and initializing an infusion pump within a medical facility network when it is detected within the range of the medical facility network.  The claims do not recite an abstract idea, law of nature, or natural phenomenon.  Therefore, the claims satisfy Step 2A, Prong One of the 2019 Revised 101 Patent Eligibility Guidelines as patent eligible subject matter.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2021 and September 24, 2021 were filed after the mailing date of the application on January 12, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not specifically disclose or suggest of an infusion pump transmitting a signal to a medical facility network to make the medical facility network aware that the infusion pump is within a wireless network range of a medical treatment area of a medical facility, receive a request for device identity information specific to the infusion pump from the medical facility network, if the infusion pump is authenticated by the medical facility network, receive an initialization signal from the medical facility network causing initialization of the infusion pump within the medical treatment area, and control the adjustable rate of the fluid pump based at least in part on the measurement received via the medical facility network after the initialization signal in the particular manner and combination claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496